DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the amendment filed on 01/04/2022.
2.	This application is in condition for allowance except for the presence of claims 16-24, 33-36 and 45-48 are directed to invention classified in H04N21/23418 and the invention is non-elected without traverse.  Accordingly, claims 16-24, 33-36 and 45-48 have been cancelled, see eMPEP Para 08.07.
Reason for Allowance
3.	The following is an examiner’s statement of reasons for allowance: Claims 1-5, 7-14, 25-28, 30-32, 37-40 and 42-44 are considered allowable since when reading the claims in light of the specification (MPEP § 211.01) or In re Sneed, 710 F.2d 1544, 1548, 218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including identifying, by the computing system, one or more card images visually depicted in one or more video frames of the portion of the video stream, wherein the one or more card images provides data regarding an event depicted in the video stream; processing, by the computing system, the one by: identifying one or more text character strings within the one or more card images; recording locations and/or sizes of one or more text character images in the one or more text character strings; and extracting at least one text character from the one or more text character strings based at least on a location and/or a size of a corresponding text character image; interpreting, by the computing system, the text to obtain the metadata, based on the one or more card images, corresponding to the event as depicted in the portion of the video stream; storing, by the computing system, the metadata in association with the portion of the video stream; and causing, by the computing system, concurrent output of the metadata and the portion of the video stream at an output device. Inter alia, independent claims 25 and 37 are allowable for similar reasons.
The closest prior art Ni (USPPGPub N 20180020243) teaches automatically analyze a live streaming video and extrapolate from the content of the video which portions of the video are "highlights” wherein "highlights” characterized as the portions of the video that are of most interest to viewing users, [0042], [0043]. The reference of Ould (USPPGPub N 20150319510) teaches the region identifier, and the associated textual data, the interactivity engine 449 can perform one or more predetermined or dynamically determined operations, [0058] the corresponding textual data .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845. The examiner can normally be reached 10 am Monday -7pm Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIVKA A RABOVIANSKI/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        February 9, 2022